Citation Nr: 1810073	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant's Other than Honorable discharge from service is a bar to eligibility for VA benefits under 38 U.S.C. § 5303(a).


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to November 1999, with approximately 9,000 days of Absent Without Leave (AWOL) status.  He received an Other Than Honorable Discharge and was later denied an upgrade in discharge status.  He is seeking to establish eligibility for VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination issued in April 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Board denied the appeal for eligibility for VA benefits.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in September 2017 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the appellant), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMR.


FINDINGS OF FACT

1. The appellant's period of active duty service from September 1973 to November 1999 included approximately 9,000 days of AWOL status, including from January 1974 to July 1974, from January 1975 to June 1981, and from July 1981 to October 1999.

2. The evidence does not show that the appellant had compelling circumstances which warranted the prolonged AWOL periods.

3. The evidence does not show that the appellant was insane at any of the times that he was AWOL or at any other times relevant to the character of his discharge.


CONCLUSION OF LAW

The appellant's Other Than Honorable discharge from service after approximately 9,000 days AWOL is a bar to eligibility for VA benefits.  38 U.S.C. §§ 101, 5303 (2012); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the appellant of the evidence and information necessary to substantiate his claim in October 2012.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include the appellant's service personnel records, service treatment records, and private treatment records.

The Board notes that the JMR found fault with the prior decision for not having addressed "whether the duty to assist required a medical examination or opinion in order to adjudicate the matter of appellant's eligibility for benefits."  (CAVC Decision, 09/25/2017, p. 23.)  The Board finds that the duty to assist does not require medical examination or opinion in these circumstances.  Specifically, the United States Court of Appeals for Veterans Claims (Court) has held that the law does not require VA to obtain a medical opinion or examination in every claim.  "Under § 5103[A(a)], the Secretary only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is 'necessary to substantiate the claimant's claim for a benefit.'"  DeLarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008.)  In this instance, the appellant has not been afforded a VA examination with respect to his appeal because the issue on appeal is one which is determined by application of the law and not by medical evidence.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Additional reasons that a VA examination or medical opinion is not warranted in this case will be discussed below.  As such, the Board will proceed with consideration of the appeal.

Character and Circumstances of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  38 U.S.C. § 1110; Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013) ("A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."), aff'd sub nom. Robertson v. Gibson, 759 F.3d 1351 (Fed. Cir. 2014).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a), and regulatory bars listed in 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Statutory bars to benefits listed under 38 U.S.C. § 5303 include discharge or dismissal by reason of the sentence of a general court-martial, on the ground that such a person was a conscientious objector, or as a deserter, or on the basis of an unauthorized absence (UA) for a continuous period of at least one hundred and eighty days.  38 U.S.C. § 5303(a).  However, if the evidence establishes to the satisfaction of the Secretary that the person was insane at the time of the commission of the offense leading to the discharge, resignation, or court-martial, that person is not precluded from receiving benefits from VA.  38 U.S.C. § 5303(b).

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation. 

(ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.
 
(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).

A discharge or release under one of the conditions specified in 38 C.F.R. § 3.12(d) is a bar to payment of VA benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  See 38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b). 

When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his discharge it will base its decision on all the evidence procurable relating to the period involved and will apply the definition in 38 C.F.R. § 3.354(a).  VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 153-54 (1996).  However, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 154; Helige v. Principi, 4 Vet. App. 32, 34 (1993).  To do so, the appellant must submit competent medical evidence that he was insane at the time of his offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  In addition, mental illness is not identical to insanity.  Beck v. West, 
13 Vet. App. 535, 539 (2000).

The claimant bears the burden of establishing veteran status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  However, the Court has held that the benefit of the doubt standard applies to the question of veteran status.  Id. at 175.

Facts

The record shows that the appellant enlisted in the U.S. Marine Corps and entered service in September 1973.  After completing basic training, he was assigned to a unit to train as a mechanic in December 1973.  (Military Personnel Records, 10/02/2015, p. 84.)  On January 25, 1974, the appellant went AWOL.  In March 1974 he was arrested by civilian authorities and charged with attempted housebreaking.  (p. 73.)  In May 1974 he entered a guilty plea to the charges and was sentenced to two years' incarceration.  In July 1974, he was released to the custody of military authorities, where he was court-martialed in August 1974 for the charge of AWOL.  (p. 84.)  In October 1974, the appellant's commanding officer submitted a letter recommending that he be retained in service rather than discharged, based on his professed desire to satisfactorily complete his military service and his responsiveness to disciplinary counselling.  In January 1975 the appellant again went AWOL.  He returned to the Marine Corps in June 1981.  (See DD Form 214.)  In July 1981 the appellant again went AWOL and did not return to the Marine Corps until October 1999.  The total number of days lost listed on the DD Form 214 is 9,104, which includes time spent incarcerated.

The appellant provided a statement regarding the reasons for his time spent AWOL, apparently in connection either with his discharge in 1999 or with his appeal for an upgrade in the character of his discharge in 2000.  (Military Personnel Records, p. 69.)  He stated that in May 1973, his mother died and in June 1973 his wife left him for another man, taking their infant daughter.  He joined the Marine Corps because he needed to leave town.  He returned on a visit in December 1973 after completing basic training and discovered that his father had health problems.  Although he returned to his unit, he was worried about his father and one weekend he left base to return to his father, who needed help because he had been relying only on the appellant's 13 year old brother.  The appellant stated that he went AWOL the second time because he wanted to take care of his father and bring money into the family.  (p. 49.)  He turned himself in to authorities in 1981, hoping that he could be discharged from the Marine Corps.  Instead, he was issued a uniform and put back to work; he went AWOL again two weeks later.  In 1983 the appellant's father had two strokes, followed by a heart attack in 1984.  In December 1994 the appellant's father died of a respiratory condition.  (p. 46.)  The appellant had begun experiencing health problems himself in 1995, including severe headaches, loss of balance, and nausea.   

In a statement submitted in October 2012, the appellant reported that when he went home in 1973 after completing boot camp, he found that his father's health had declined.  (Statement in Support, 10/11/2012, p. 1.)  He stated that he applied for a hardship discharge when he returned to Camp Lejeune, but he never received it, so he left because he was needed at home.   

In April 2013, the appellant submitted a statement regarding his claim for VA benefits.  (Correspondence, 04/03/2013.)  He stated that he had begun to feel ill within a month after reporting to Camp Lejeune after graduating from boot camp, specifically having problems with his "nervous system."  (p. 1.)  He had requested a medical discharge, but the request was denied.  He asserted that his pay and medical records had been lost in 1974 and they had to start a new file for him.  He further stated that he had undergone a separation physical in 1999, and that the provider had diagnosed a nervous condition and high blood pressure at that time, as well as heart problems, and had prescribed medication for him.  

Analysis

The Board has considered all of the evidence of record, to specifically include that discussed above, and finds that the appellant's claim for eligibility for VA benefits must be denied.  The appellant is statutorily barred from receiving VA benefits under 38 U.S.C. § 5303 (a) because he received an Other Than Honorable discharge in November 1999 as a result of AWOL status for a continuous period of at least one hundred and eighty days; in the appellant's case, his AWOL status totalled approximately 9,000 days.   

The Board acknowledges that exceptions to this legal bar to benefits include a satisfactory showing of compelling circumstances to warrant such a lengthy absence.  The Board has considered the various written statements furnished by the appellant regarding the reasons for his periods of AWOL status.  The appellant stated that he was concerned for his father's health and wished to provide for the family financially when he first absented himself from the Marine Corps.  He has also stated that he sought a hardship discharge at that time, and later said that he had sought a medical discharge at that time.  The evidence of record does not indicate that he ever applied for a hardship or a medical discharge.  Further, the many statements submitted by the appellant regarding this AWOL period have uniformly failed to discuss in any way the fact that the appellant was arrested and subsequently incarcerated for attempted housebreaking committed while on AWOL status.  This is clearly shown by the contemporaneous service personnel records.  In addition, the service personnel records clearly show that, rather than having requested a hardship or medical discharge at this time, the appellant had applied for retention in the Marine Corps despite having been AWOL and having been convicted of attempted housebreaking.  The appellant's commanding officer accepted his assertions of remorse and his stated desire to remain in the Marine Corps and retained him as he requested, only to have the appellant once again leave a few months later on AWOL.  This fact pattern does not support the idea of compelling circumstances for the initial or subsequent period of AWOL status.

The appellant has submitted multiple statements attesting to his father's poor health during the years that he was AWOL, apparently as an attempt to demonstrate compelling circumstances for his lengthy absence.  However, the appellant has also reported that his return to the Marine Corps in 1981 was his decision, albeit based on the hope of a discharge.  Failure to obtain that discharge was the stated reason for his third period of AWOL status, during which the appellant's father's health significantly worsened.  Even if the Board were willing to consider the state of health of the appellant's father as a compelling circumstance for his lengthy absence from service, the evidence shows that the appellant's father died in December 1994.  The appellant's final period of AWOL status lasted nearly 5 more years after the death of his father.  As such, the Board cannot accept that the appellant's father being in poor health was the basis for decision to leave the Marine Corps and to remain in AWOL status.  In addition, compared to the amount of time lost from AWOL and in-service incarceration (9,104 days), the length and character of the appellant's service are not sufficiently meritorious to support a compelling circumstances exception to the statutory bar.  Further, none of the reasons put forth by the appellant for being AWOL would provide a valid legal defense; even his incarceration by civilian authorities was for an offense committed after his AWOL status began.

The Board also acknowledges that if the appellant is shown to have been insane at the time of the offenses on which his character of discharge was based, here his lengthy periods of AWOL status, the statutory bar to benefits would not apply.  38 C.F.R. § 3.354.  In addition, the terms of the JMR faulted the prior Board decision for not considering whether a medical opinion was necessary to determine the appellant's mental state at the time of the offenses and specifically cited to the case of Gardner v. Shinseki, 22 Vet. App. 415 (2009).  The JMR noted that the Board should have discussed "whether, in light of Appellant's assertions of neurological effects due to the drinking water at Camp Lejeune, a medical examination was necessary to decide the merits of the case."  (CAVC Decision, 09/25/2017, p. 24.)  

In considering the question of whether the appellant was shown to be insane at the time of the offenses, the Board notes that the burden of proof is on the appellant in this instance.  Specifically, the appellant must show by a preponderance of the evidence, by submitting competent medical evidence, that he was insane at the time of the offenses which resulted in his discharge from service.  Struck v. Brown, 
9 Vet. App. 145, 152-54 (1996); Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  In this instance, the appellant has not submitted any evidence whatsoever that he was insane or had any mental health issues at any of the times in which he decided to absent himself from the Marine Corps.  A letter from the appellant's health care provider dated in September 2013 noted that he had "longstanding anxiety and depression" but he had only seen a psychiatrist once and felt that his emotional problems were due to contaminated water at Camp Lejeune.  (Medical Treatment Private, 11/14/2013.)  A letter submitted by the appellant's treating physician listed a variety of "long-standing medical problems" including diabetes with diabetic peripheral neuropathy, hypertensive heart disease with heart failure, a history of stroke, and long-standing issues with chronic pain and anxiety.  (Medical Treatment Private, 01/10/2018.)  The provider included a problem list which showed that the appellant's Generalized Anxiety Disorder was first noted in August 2009.  
A statement submitted in April 2016 by another provider noted a diagnosis of Major Depressive Disorder, Single Episode, Unspecified, with no dates given for the "single episode", and a diagnosis of Anxiety Disorder, Unspecified.  (Medical Treatment Private, 05/17/2016.)  None of these records address the appellant's state of mind at any of the times he entered AWOL status and none suggest that he has ever been considered insane.  The indicate that he has a form of an anxiety disorder, noted to begin in 2009.  The competent evidence also shows the "single episode" of major depressive disorder.  The Board finds that such evidence weighs against a finding that the Veteran has or has had a psychosis.  38 C.F.R. § 3.384 (2017) (listing various psychosis).  Additionally, they weight against a finding of a long-standing or repeated mental disorder.  In other words, they simply do not satisfy the requirement of competent medical evidence that he was insane at the time of the offenses.

As noted above, the JMR cited to the case of Gardner v. Shinseki in the passage requiring the Board to address whether VA had a duty to provide the appellant with a medical examination on the question of his sanity at the time of his AWOL status.  In the Gardner case, the claimant had been afforded multiple examinations, but the Court noted that none addressed the relevant period of time or the incident which had resulted in his other than honorable discharge.  See Gardner, 22 Vet. App. 415 (2009).  The evidence of record contained several other medical evaluations which showed that the Veteran had mental health disabilities, including schizophrenia and personality disorder, both diagnosed within a short time of his military service.  For this reason, the Court vacated and remanded the Board's denial of Gardner's appeal and instructed that any determination that no further examination was warranted must be accompanied by adequate reasons and bases.  22 Vet. App. at 422.  

The fact pattern in Gardner is very different from the one presented in this case.  The appellant here has not been shown to have any diagnosed medical disability within a short period of separation from service in 1999, let alone within a short period of his going on AWOL status on any of the three occasions.  In addition, in Gardner, the Veteran had been afforded VA examinations, but the opinions rendered were inadequate to address the matter before the Court.  Here, the appellant has not been afforded a VA examination because there is no evidence to suggest any psychiatric disabilities in service or within the first year following his discharge.  The Board acknowledges the diagnoses of an anxiety disorder and a depressive disorder, but notes that the there is no evidence that these began prior to 2009, the earliest date shown (and 10 years after the appellant finally obtained his discharge), and no competent medical opinion has been submitted into the record indicating a link between an acquired psychiatric disability and service.

Finally, the Board notes and acknowledges the appellant's assertion that he suffers from health problems related to his time at Camp Lejeune, to include neurological effects.  See 38 C.F.R. § 3.309(f) (2017) (listing diseases associated with exposure to contaminants in the water supply at Camp Lejeune).  The appellant's service treatment records show that he was treated in September 1973 for complaints of shortness of breath which was diagnosed as hyperventilation and in November 1973 for breathing problems when he got nervous.  (STR, 10/02/2015, pp. 19, 21.)  There is no indication in the record of the cause for these symptoms, nor any clear association with any current neurological problems which are potentially attributable to contaminated water at Camp Lejeune.  Nor are these records sufficient to show mental health problem in service, let alone suggest that the appellant was insane at the time he went AWOL in January 1974.  The statements of the appellant which cite his neurological problems include his written statement in 1999 that he began to have health problems in 1995 (while he was still in AWOL status), and his written statement submitted in April 2013 that he was first diagnosed with a nervous condition at the time of his separation examination in 1999.  His April 2013 statement included an assertion that he first began feeling ill in about 1973 after he finished boot camp and that he had requested a medical discharge at that time.  As discussed above, this assertion is not supported by the record, showing no request for a medical discharge.  Instead, there is a subsequent request for retention.  In addition, the service treatment records do not show any treatment for neurological issues, although they do show his reports of shortness of breath.  As the evidence of record does not support the appellant's statements of symptoms in service and there is no other medical evidence indicating his current neurological complaints to service, the Board finds that a VA examination to address the issue is not required.  In addition, as stated, the complaints of neurological symptoms have no application to the question of whether the appellant was insane at the time he went AWOL.  

Inasmuch as the exceptions to the statutory bar to VA benefits resulting from the appellant's more than 9,000 days of AWOL status and his Other Than Honorable discharge, namely compelling circumstances or a showing of insanity at the time of the offenses, have not been met, the claim for eligibility for VA benefits must be denied.  For all of the reasons set forth above, the competent, credible and probative evidence weighs against the appellant's claim.


ORDER

The appellant is not eligible for VA benefits based on the character of his discharge from service as Other Than Honorable, as a result of approximately 9,000 days of AWOL status.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


